DETAILED ACTION
Reasons for Allowance
Claims 1, 5-12, 16-17, 19-20, 24 and 26-31 are allowed.
Claims 2-4, 13-15, 18, 21-23 and 25 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “an outer sidewall of the dielectric block in contact with the second IMD layer is inclined with respect to the top surface of the damascene structure;” in combination with the other elements of the claim. 
	Regarding independent claim 8: the prior art didn’t suggest or teach the claimed invention with “wherein the first dielectric block surrounds the first metal via and is spaced apart from the second metal via, and a width of the second metal via is smaller than a width of the first metal via;” combination with the other elements of the claim. 
	Regarding independent claim 19: the prior art didn’t suggest or teach the claimed invention with “wherein the dielectric block tapers away from the damascene structure prior to etching the opening in the dielectric block;” in combination with the other elements of the claim.    
Dependent claims 2-6 and 8-13 are allowed by virtue of their dependency. 
The closest prior art Heinrich (US 2012/0223437 A1; hereinafter ‘Heinrich’), Yew (US 5,801,094; hereinafter ‘Yew’), and KIM (US 2016/0343660 A1; hereinafter ‘Kim’) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815